2:08-cr-20010-JES-JEH # 80-1   Page 1 of 10
                                                                              E-FILED
                                              Friday, 28 December, 2018 01:42:09 PM
                                                         Clerk, U.S. District Court, ILCD
2:08-cr-20010-JES-JEH # 80-1   Page 2 of 10




     Certificate of Compleuon
                        This certifies that

             JaI11elle Carraway               11ss1-026·


                has successfully completed the


            Drug Educauon Course

                    at USP Big Sandy

                  February 2011
              ., ./) c:~\ I'
            /YI      -'{,_ tl !.
          7' I ,-_~l,.J'
  -------~~--                ""'(i=--------
                     M Salyer
         Dmg Treatnzent Specialist
     2:08-cr-20010-JES-JEH # 80-1                                         Page 3 of 10




c.·••E. R.TI. FlCATE 0. F. · COMPLETION
         -- -·                .   -·       ..   -·            --. -




                                  . THIS CERTIFICATE IS PRESEI\ITEDTO
                                                              ·-


                     . . _Ja.melle C:::a rraWElY -
                                       In recognition of successfukompletioh of-the


                     Vocatic>ti$1 Bu ii ding Trrldes Course -·
                 -Consisting ofiltfs hours offnstruction and. Practkal Applicatfon
                      -   -       _,-'.              _.----           .     --   -
                                                                                 .       ·--._   --   -·   ··.




                                   . Give11thisJ'd oc1yofNovernher,261s




                                                                                                                 ---~--~-"
        2:08-cr-20010-JES-JEH # 80-1   Page 4 of 10




 Tliis Certifies Tliat On :Jvlarcli 31,                                      2011



                     Jame/Te Carraway
successfu{{y met tlie requirements Jor a
v ocationa{ Trai1'iing Certification as a
                   1Jata Entry Oyerator
                                                         }
                                                        ,r
                                                             /
                                                                 ;v/ /;       I     -
                                                      _,,q'TJ~CJLL~\A/~ ~ - -
C. Bratcher, Supenisor of Education                    h. Callahan. Vocational Traininf!, [nstn,ctor
               2:08-cr-20010-JES-JEH # 80-1     Page 5 of 10




       Tfiis Certifies Tfiat On :Marcfi 31,                                         2011



                           Jame/le Carraway
  successfu[[y met tfie requirements for a
  vocationa[Training Certificatiori as a,

                                            'Receytionist

        ~/"'1/i,;t,£__. ~,••"
-·--c. Bratcher, Supen.isor· of Education
                                                               c/f_QLLiJ---
                                                               K Callahan. Vocational Training Instructor
            2:08-cr-20010-JES-JEH # 80-1                           Page 6 of 10




  Big Sandv
 ( nrnmuni!) ~(: l"e.-:hnk,1!   C<,lh-;:,·                                    I                     f




                                                         This is to certifj, that

                                                         Jamelle Carraway

                                                                   conipleted

                                                               Receptionist

                                             in recognition, this Cert(ficate of Completion

                                               awarded this         10th            day o.f May 2012.




K CaJ,J;~                                                  Interim Director, fVorAforce So!ntinns
                                                                                                            ~IJ.~
                                                                                                        Presiden!, Big SalU{\' Community & Ter'l111ical College
                  2:08-cr-20010-JES-JEH # 80-1                          Page 7 of 10




        Big Sandy
      C 1H11muni1,1 & l"n:hni,:ail ( ',l!k~..:




                                                             This is to certijj,· that

                                                             Jamelle Carraway

                                                                        conipleted

                                                             Data Entry Operator

                                                 in recognition, this Certificate of Conipletion

                                                  awarded this         10th             day o/May         2012_.



,J<   l, 1laJ10:;;.J
         Program fnstmc/or                                     Interim Director. /Vortj'orre S0!utin11s
                                                                                                                   ~/J.~
                                                                                                               Pn?sidcnt, Big Sandy Com1111mity & TPc!mka! Coffege
2:08-cr-20010-JES-JEH # 80-1   Page 8 of 10




                                                             ~
                I




                                                              ~G"
                                                             ~
                                                              ~
                                                         i

                                                             @
                               ~.




                                                             ®
                                                             ij
                                               @'
                           ~




                                              ~~




                                                         ~

                                                             ~
              ~"'


                                     ~~




                                                    ~
               (i)




                                                    ,,
                                                     ~
  2:08-cr-20010-JES-JEH # 80-1     Page 9 of 10




STOP THE VIOLENCE
                                  ·rf-flS CERTIFIES l'I-:L\·r

                                 f' 1¾! \ifll ,, t i~7 0~ ~
                                 ~ JJ~ 4- J~ ~fil: ·,!plf ~
                                               4               '.°,f('.,_'- t-
                                                                                 'i_lr 1!1\ 11>),l' ip;:   l l
                                                                                 .:£) .J!:S,. J?J ~ 41. ..£;;f ~
                                                                                                                 -i!F.·


                        H ,_\s
                           ,,
                               l'(-)'1')1
                               '-'  1V 1
                                           v·rE·
                                          '"- .  T)
                                                 l  "/. I-"'T
                                                    ~.J       , n c ('l•'
                                                         1\JLJ'\c;")  J_

                       C)RIENT,\'fl()N, PI-It\SES l ,'.2,'.) aucl 4
                      ()F ST()P T'HE Vl()LENCE PR()(;RAM


                           l\1 arch l 0, '.ZO 11


    :;;--;                       _/
                                       ---\'-
                                                     {'\_
                            (-«~Jn,~-
                                           /

                                  ,,   /       _,,,,.,_, -')
                                                         .                           L--1/7rO~~
-~~N(PJ~                                                                         M HAJTLl,cr~NSELOR
                             \ Alf~f~
                               ----.._______~,      '   -,
                               ~-;
                               ~,,.,,~   l,·,c,·~
                                                             ,>-)
Page 10 of 10




                                                    '° '""O
                                                    23I~
                                                             ::=
                                                    M
                                                    CD
                                                             er;
                                                    :;!:     ·JJ
                                                             ,-;
                                                           ,--,
                                                            .,,..)
2:08-cr-20010-JES-JEH # 80-1




                                                           . ...,
                                                             ,-;
                                                             ,....
